8. EU-China Summit - EU-China human rights dialogue (vote)
- Motion for a resolution
- After the vote:
(NL) Mr President, on a point of order under Rules 114 and 166, which Commissioner Mandelson will recognise: when we are received in China, we use an official symbol, the flag. Now this is being removed from the Treaty, and I would call on all countries to follow Germany's lead and recognise this officially as a symbol once more, so that we can be received with an official symbol throughout the world.
This will all be passed on to the competent authorities.